            CASE 0:20-cr-00128-NEB Document 1 Filed 06/29/20 Page 1 of 5

                                                           2pcxll$ N€6
                        UNITED STATES DISTRICT COURT                     ffifficffifivffim
                           DISTRICT OF MINNESOTA
                                 Criminal No.                                   JUtl 2 9   Z0Z0

                                                                        CLERK, U.S. DISTNICT COURT
 UNITED STATES OF AMERICA,                                               MINNEAPOLIS, MINNESOTA

                                                INFORMATION
                      Plaintiff,
                                                18 U.S.C. S 134e
       V.
                                                18 U.S.C..5 e81(aX1)(C)
                                                28 U.S.C. S 2461(c)
 MICHAEL OELRICH,

                      Defendant.


      THE UNITED STATES ATTORNEY CHARGES THAT:

                                      COUNT 1
                          (Conspiracy to Cbmmit Mail Fraud)

      1.       From in or about 2OIL through in or about February 2020, in the State

and District of Minnesota and elsewhere, the Defendant,

                                   MICHAEL OELRICH.

did knowingly conspire with others known and unknown to devise a scheme and

artifice to defraud and to obtain money by materially false and fraudulent pretenses,

representations, and promises, and for the purpose of executing such scheme and

artifice, and attempting to do so, caused the sending, delivering, and receipt of

various matters and things by United States Postal Service and private and

commercial interstate carrier.

      2.       The purpose of the conspiracy was to enrich OELRICH and his               co-

conspirators through a telemarketing fraud scheme involving magazine subscription

sales. OELRICH owned and operated multiple companies involved               in fraudulent

                                                            ScANNED4
                                                              JUN   2e 2020 S        l




                                                          U.S. DISTRICT COUHT MPLS
          CASE 0:20-cr-00128-NEB Document 1 Filed 06/29/20 Page 2 of 5

United States v. Michael Oelrich


magazine sales. OELRICH's companies operated telemarketing call centers in

Florida. These companies used fraudulent sales scripts to defraud victim-consumers,

many of whom were elderly or otherwise vulnerable, out of hundreds or even

thousands of dollars. The fraudulent sales scripts were designed to induce consumers,

through a series of lies and misrepresentations, into making large or repeat payments

to the companies.

       3.      As part of the scheme, OELRICH obtained lead lists, or lists of
consumers who had active and ongoing magazine subscriptions through other

companies. OELRICH knew            that these lead lists contained consumers who were

elderly or otherwise susceptible to fraudulent and deceptive sales tactics.

       4.     At OELRICH's direction, his sales employees called consumers on these

Iead listsr The employees,.using lies and misrepresentations, signed consumeis up for

expensive magazine subscriptions that they did not understand they were signing up

for and did not want.

       5.     Among other misrepresentations used by OELRICH and his employees,

they falsely and fraudulently claimed they were calling from the victim-consumer's

existing magazihe subscription company about an existing magazine subscription. In

reality, OELRICH's company often had no relationship with the victim-consumer and

was not the victim-consumer's existing magazine company. Instead, OELRICH's

company was calling to defraud them. In the course of the scheme, OELRICH and his

companies defrauded thousands of victims.
          CASE 0:20-cr-00128-NEB Document 1 Filed 06/29/20 Page 3 of 5

United States v. Michael'Oelrich


       6.      OELRICH ran the call centers on behalf of Individual R,'a Kansas City

businessman involved in fraudulen       t   magazine sales. OELRICH ran the call centers

in Florida. These business were set up in OELRICHIs name, or in the name of other

individuals, in order to insulate Individ.ual R and hide Individual R's involvement in

the fraudulent activity. However, Individual R linew about the fraudulent m.agazine

sales and knowingly collected money from victims who h-ad been defrauded.

Individual R and his companies also provided sales leads to OELRICH; which he and

his employees used to call and defraud victim-consumers.

       7.      OELRICH and his companies did 'not charge the victim-consumers

directly. Instead, after OELRICH's companies and employees fraudulently induced.

victim-consumers into making payments, those victim-consumers' credit cards and

bank accounts were charged by Individual R's companies. Individual R's companies

also handled debt collection for victim-consumers who did not pay or who challenged

the resulting credit card charges as fraudulent. Individual R's companies sent
collections letters to victim-consumers using the United States Postal Service. In all,

Individual R's companies collected more than $100 million from "customers" of

OELRICH's companies.

       8.      After charging the victim-consumers' credit cards and bank accounts,

Individual R, through his companies, made monthly payments to OELRICH and his

companies. Between2012 and 2019, Individual R's companies transferred more than

$30 million to companies controlled by OELRICH.

       All in violation of Title   18, United States Code, Section L349.
           CASE 0:20-cr-00128-NEB Document 1 Filed 06/29/20 Page 4 of 5
United States v. Michael Oelrich


                             FORFEITURE ALLEGATIONS

         Paragraphs 1 through      8 of this Information are incorporated herein         by

reference for the purpose of alleging forfeitures pursuant to Title 18, United States

Cod.e,   Section 981(aX1XC) and Titie 28, United. States Code, Section 2a6ir@).

         As a result of the offense alleged in Count 1, OELRICH shall forfeit to the

United States.pursuant to Title 18, United States Code, Section 981(a)(1)(C), and

Title 28, United States Code, Section 246I(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the violation of Title 18, United

States Code, Section 1349, and, pursuant to 18 U.S.C.    $   982(a)(8), any real or personal

property used or intended to be used to commit, to facilitate, or to promote the

commission of such offense and any property constituting, derived from, or traceable

to the gross proceeds that the defendant obtained directly or indirectly as a result of

the offense.

         The property subject to forfeiture under the sections referenced above includes,

but is not limited to,        $62,654.31 seized from SunTrust Bank account No.

1000175681187, with account holder Preferred Media Source Inc.




                                             4
            CASE 0:20-cr-00128-NEB Document 1 Filed 06/29/20 Page 5 of 5
United States v. Michael Oelrich


       If   any of the above-described forfeitable property is unavailable for forfeiture,

the United States intends to seek the forfeiture of substitute property as provided for

in Title 21, United States Code, Section 853fu), as incorporated by Title 18, United

States Code, Section 982(b) and Title 28, United States Code, Section 2ail@).



Dated: )rn    o- a1 , )0 )A                       ERICA H. MacDONALD
                                                  United States Attornev




                                                 HARRY M. JACOBS
                                                 MELINDA A. WILLIAMS
                                                 Assistant U.S. Attornevs
